Exhibit 10.14

EXECUTION COPY

WAIVER AND SECOND AMENDMENT TO

CREDIT AGREEMENT

THIS WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made
and entered into as of this 24th day of February, 2009, by and between CBEYOND
COMMUNICATIONS, LLC, a Delaware limited liability company, as borrower (the
“Borrower”), each of the other Loan Parties signatory hereto and BANK OF
AMERICA, N.A., a national banking association, as Administrative Agent and
Lender (the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, Agent and Lender are parties to that certain Credit
Agreement, dated as of February 8, 2006 (as may be further amended, restated,
supplemented or modified, the “Credit Agreement”), pursuant to which the Lender
extended certain financial accommodations to the Borrower;

WHEREAS, the Borrower has requested that the Agent and Lender, and the Agent and
Lender have agreed to, subject to the terms hereof, waive certain defaults that
may have occurred under the Credit Agreement as more fully set forth herein; and

WHEREAS, the Borrower has requested that the Agent and Lender, and the Agent and
Lender have agreed to, subject to the terms hereof, amend certain provisions of
the Credit Agreement as more fully set forth herein;

NOW, THEREFORE, in consideration of the premises, the terms and conditions
contained herein, and other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Definitions. All capitalized terms used herein and not expressly defined
herein shall have the same respective meanings given to such terms in the Credit
Agreement.

2. Waiver. The Borrower has advised Agent and Lender that, with respect to the
fiscal years ending December 31, 2006, December 31, 2007 and December 31, 2008,
Borrower may have declared and paid cash dividends in excess of $500,000 to
Parent in violation of Section 7.06(d) of the Credit Agreement (the “Specified
Defaults”). Subject to the terms and conditions of this Amendment, including
without limitation Section 6 hereof, and solely with respect to the fiscal years
ending December 31, 2006, December 31, 2007 and December 31, 2008, the Agent and
Lender hereby waive the requirements of, and any Default or Event of Default
arising as a result of the Specified Defaults. The Borrower and the other Loan
Parties acknowledge and agree that Section 7.06(d) of the Credit Agreement, as
amended by Section 3 hereof, shall be in full force and effect at all times
except as specifically set forth in the preceding sentence.

 

1



--------------------------------------------------------------------------------

3. Amendment to Credit Agreement. Section 7.06(d) of the Credit Agreement is
hereby amended by deleting such subsection in its entirety and replacing it with
the following:

(d) Borrower may declare and pay cash dividends to Parent (not more often than
once each fiscal quarter) on account of (1) income taxes required to be paid by
Parent on behalf of Borrower and (2) actual corporate overhead expenses of
Parent in an amount not to exceed $2,000,000 in the aggregate in any fiscal
year;

4. No Other Modification. Notwithstanding the agreement of the Agent and ender
to the terms and provisions of this Amendment, the Loan Parties acknowledge and
expressly agree that the waiver and amendment contained in Section 2 and 3,
respectively, are limited to the extent expressly set forth herein and shall not
constitute a modification of the Credit Agreement or any other Loan Documents or
a course of dealing at variance with the terms of the Credit Agreement or any
other Loan Documents (other than as expressly set forth above) so as to require
further notice by the Agent or the Lender, or any of them, of its or their
intent to require strict adherence to the terms of the Credit Agreement and the
other Loan Documents in the future. All of the terms, conditions, provisions and
covenants of the Credit Agreement and the other Loan Documents shall remain
unaltered and in full force and effect except as expressly modified by this
Amendment. The Credit Agreement and each other Loan Document shall be deemed
modified hereby solely to the extent necessary to give effect to this Amendment.

5. Representations and Warranties. The Borrower and each other Loan Party hereby
represent and warrant to and in favor of the Agent as follows:

(a) each representation and warranty set forth in Article V of the Credit
Agreement, as amended hereby, is hereby restated and affirmed as true and
correct in all material respects as of the date hereof, except to the extent
(i) previously fulfilled in accordance with the terms of the Credit Agreement,
as amended hereby or (ii) relating specifically to the Agreement Date or
otherwise inapplicable;

(b) the Borrower and each other Loan Party has the power and authority (i) to
enter into this Amendment, and (ii) to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by it;

(c) this Amendment has been duly authorized, validly executed and delivered by
one or more Authorized Signatories of the Loan Parties, and constitutes the
legal, valid and binding obligations of the Loan Parties, enforceable against
the Loan Parties in accordance with its terms, subject, as to enforcement of
remedies, to the following qualifications: (i) an order of specific performance
and an injunction are discretionary remedies and, in particular, may not be
available where damages are considered an adequate remedy at law, and
(ii) enforcement may be limited by bankruptcy, insolvency, liquidation,
reorganization, reconstruction and other similar laws affecting enforcement of
creditors’ rights generally (insofar as any such law relates to the bankruptcy,
insolvency or similar event of any of the Loan Parties);

 

2



--------------------------------------------------------------------------------

(d) the execution and delivery of this Amendment and performance by the Loan
Parties under the Credit Agreement, as amended hereby, does not and will not
require the consent or approval of any regulatory authority or governmental
authority or agency having jurisdiction over the Loan Parties which has not
already been obtained, nor be in contravention of or in conflict with the
organizational documents of the Loan Parties, or any provision of any statute,
judgment, order, indenture, instrument, agreement, or undertaking, to which the
Loan Parties are party or by which the Loan Parties’ assets or properties are
bound; and

(e) other than the Specified Defaults, no Default exists both before and after
giving effect to this Amendment, and there has been no Material Adverse Effect
both before and after giving effect to this Amendment.

6. Conditions Precedent to Effectiveness of Amendment. The effectiveness of this
Amendment is subject to Agent’s receipt of the Loan Parties’ signature page to
this Amendment.

7. Effect of Amendment; No Novation. Except as expressly set forth herein, the
Credit Agreement shall remain in full force and effect and shall constitute the
legal, valid, binding and enforceable obligation of the Loan Parties to the
Agent and Lender, and the Loan Parties hereby restate, ratify and reaffirm each
and every term and condition set forth in the Credit Agreement, as amended
hereby. The terms of this Amendment are not intended to and do not serve as a
novation as to the Credit Agreement or the Note or the indebtedness evidenced
thereby. The parties hereto expressly do not intend to extinguish any debt or
security interest created pursuant to the Credit Agreement or any document
executed in connection therewith. Instead it is the express intention to affirm
the Credit Agreement and the security created thereby.

8. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.

9. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the successors and permitted assigns of the parties hereto.

10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

[Remainder of This Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal
as of the day and year first above written.

 

BORROWER:

   

CBEYOND COMMUNICATIONS, LLC,

a Delaware limited liability company

    By:  

/S/    ROBERT FUGATE

   

Name:

 

Robert Fugate

    Its:  

CFO

ADDITIONAL LOAN PARTIES:

   

CBEYOND, INC.,

a Delaware corporation

    By:  

/S/    ROBERT FUGATE

   

Name:

 

Robert Fugate

    Its:  

CFO

LENDER:

    BANK OF AMERICA, N.A.     By:        

Name:

      Title:  

 

 

 

CBEYOND COMMUNICATIONS, LLC

WAIVER AND FIRST AMENDMENT TO CREDIT AGREEMENT

Signature Page

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal
as of the day and year first above written.

 

BORROWER:

   

CBEYOND COMMUNICATIONS, LLC,

a Delaware limited liability company

    By:        

Name:

      Its:  

ADDITIONAL LOAN PARTIES:

   

CBEYOND, INC.,

a Delaware corporation

    By:        

Name:

      Its:  

LENDER:

    BANK OF AMERICA, N.A.     By:  

/S/    THOMAS M. PAULK

   

Name:

 

Thomas M. Paulk

    Title:  

Vice President

 

 

 

CBEYOND COMMUNICATIONS, LLC

WAIVER AND FIRST AMENDMENT TO CREDIT AGREEMENT

Signature Page

 

5